Citation Nr: 1026423	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-34 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
May 1970 rating decision that granted a 40 percent evaluation for 
gunshot wound of the left thigh with compound comminuted fracture 
of femur with posterior displacement and limited motion with 
damage to sciatic nerve, muscle groups XIIII and XIV, and did not 
assign a higher evaluation, under 38 C.F.R. § 4.55(b).

2.  Whether there was clear and unmistakable error (CUE) in the 
June 1973 rating decision that continued a 40 percent evaluation 
for gunshot wound of the left thigh with compound comminuted 
fracture of femur with posterior displacement and limited motion, 
damaged muscle groups XIIII and XIV, and periarthritic, traumatic 
arthritis of the left knee noted, and did not assign a higher 
evaluation, under 38 C.F.R. § 4.55(b).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
February 1970.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

In a statement, dated in August, 2007, the Veteran's attorney 
alleged CUE in the May 1970 and June 1973 rating decisions.  The 
RO, in a February 2008, did not delineate between the two 
separate rating decisions, but found that there was no CUE in 
assigning the Veteran a single 40 percent evaluation.  The 
Veteran's representative, in his NOD, did not delineate between 
the May 1970 and June 1973 rating decisions.  The RO, in the 
November 2008 statement of the case (SOC), did not delineate 
between the May 1970 and June 1973 rating decisions.  In his VA 
Form 9, dated in November 2008, the Veteran's attorney specially 
avers that there was CUE in the May 1970 rating decision; the 
attorney does not aver CUE in the June 1973 rating decision.  
However, as the NOD and SOC did not delineate between the May 
1970 and June 1973 rating decisions and treated the issue as one 
issue, the Board finds that the issue of CUE in both decisions is 
properly before the Board.  For purposes of clarity, the Board 
has styled the Veteran's claim as two issues.


FINDINGS OF FACT

1.  The Veteran is service-connected for a gunshot wound of the 
left thigh with a compound comminuted fracture of the femur with 
posterior displacement and limited motion and with damage to 
muscle groups XIII and XIV and with periarthritic traumatic 
arthritis of the left knee.  

2.  The May 1970 rating decision was reasonably supported by 
evidence then of record, and the record does not demonstrate that 
the RO incorrectly applied the statutory or regulatory provisions 
extant at that time, or that the correct facts, as known at that 
time, were not considered.

3.  The June 1973 rating decision was reasonably supported by 
evidence then of record, and the record does not demonstrate that 
the RO incorrectly applied the statutory or regulatory provisions 
extant at that time, or that the correct facts, as known at that 
time, were not considered.


CONCLUSIONS OF LAW

1.  A May 1970 rating decision which granted service connection 
for a gunshot wound of the left thigh with a compound comminuted 
fracture of the femur with posterior displacement and limited 
motion and with damage to muscle groups XIII and XIV and assigned 
an evaluation of 40 percent did not contain CUE.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105 (2009).

2.  A June 1973 rating decision which continued an evaluation of 
40 percent for the Veteran's service connection for a gunshot 
wound of the left thigh with a compound comminuted fracture of 
the femur with posterior displacement and limited motion and with 
damage to muscle groups XIII and XIV, and which noted 
periarthritic traumatic arthritis of the left knee, did not 
contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which the 
VCAA does not apply.  The VCAA does not to apply to claims that, 
as in this case, turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has specifically held that 
the VCAA has no application to allegations of CUE as a matter of 
law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 
Therefore, the Board finds that no further action is necessary 
under the VCAA on the CUE issue. 

Legal Criteria

Previous determinations on which an action was predicated will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations of CUE must be raised with sufficient particularity.  
See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE 
in a prior, final decision, all three of the following criteria 
must be met:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions then in extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the error 
must be of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., 
Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made. 
Damrel, 6 Vet. App. at 245. Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, each piece of evidence of record.  Indeed, 
the U.S. Court of Appeals for the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

May 1970 rating decision

The Veteran contends that there is CUE in the May 1970 rating 
decision because the RO failed to evaluate both muscle group 
injuries as severe under 38 C.F.R. § 4.72, and subsequently 
failed to combine two severe muscle group disabilities affecting 
the motion of a single joint under 38 C.F.R. § 4.55(b).  

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups.  Muscle groups for the pelvic girdle and 
thigh are found at Diagnostic Codes 5313 through 5318.  38 C.F.R. 
§ 4.73.  

Historically, the Veteran received a gunshot wound to the thigh 
in August 1969.  The gunshot wound resulted in a open comminuted 
fracture of the left femur, with left sciatic nerve injury.  
There was no artery involvement.  The Veteran's service treatment 
records (STRs) reflect that there was debridement, irrigation, a 
fasciotomy, and a delayed primary closure.  The Veteran was 
placed in a spica cast for approximately three months.  

The Board will first discuss 38 C.F.R. § 4.72.  In accordance 
with 38 C.F.R. § 4.72, a compound comminuted fracture with muscle 
damage from the missile establishes severe muscle injury.  
Section 4.72 "is to be taken as establishing entitlement to 
rating of severe grade when there is history of compound 
comminuted fracture and definite muscle or tendon damage from the 
missile.  There are locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage to tendons 
repaired by suture, and in such cases requirements for severe 
ratings are not necessarily met."  38 C.F.R. § 4.72 (1970).  The 
Board finds that a reading of § 4.72 clearly reflects that a 
"severe" rating is not mandatory, but may be considered based 
on the individual circumstances of the claim.  Section 4.72 
recognizes that a severe rating is not appropriate in areas, as 
in the wrist or over the tibia, where there is minimal muscle 
damage or damage to tendons is repaired by suture.  The examples 
pertaining to the wrist and the tibia do not exclude other areas 
of the body from being found to be less than severe in muscle 
damage.  (See Steelman v. Nicholson, 20 Vet.App. 149 (2005) 
"Although the extension lists the wrist and tibia as examples of 
locations where muscle damage might be minimal, thereby 
warranting a lesser disability rating, they are just that - 
examples.  There is nothing in the extension that would have 
precluded it from being applied to other locations, such as the 
left thigh, in the event that the muscle damage was found to be 
minimal."))  In this case, the RO was free to find, based on the 
evidence of record at the time, that, although the Veteran had a 
compound comminuted fracture, the muscle group injuries were not 
severe.  The Board rejects the Veteran's contention that two 
severe ratings, for muscle group XIII and XIV, were mandatory 
under § 4.72. 

At the time of the May 1970 rating decision, the evidence of 
record included the Veteran's STRs and the report of an April 
1970 VA examination.

As noted above, the STRs reflected that the Veteran was shot with 
an M-16-caliber rifle and sustained an open compound comminuted 
fracture of the left femur and injury of the sciatic nerve of the 
left lower extremity.  An x-ray of the left femur taken in August 
1969 disclosed multiple metallic fragments and a comminuted 
fracture of the upper femur extending from the upper shaft of the 
neck and involving both a varus deformity and moderate anterior 
displacement.  

An x-ray of the left femur taken in September 1969 disclosed that 
the comminuted fracture was of the proximal femur involving the 
subtrochanteric area with splintering of the lesser trochanter 
amounting to a fracture of the greater trochanter and a fracture 
through the neck of the femur and that multiple metallic 
fragments were present in the medial aspect of the thigh in the 
region of the fracture.  

An x-ray of the left femur taken in November 1969 disclosed a 
comminuted fracture of the proximal left femur, Y-shaped and 
involving the intertrochanteric ridge and shaft, with impaction 
of the shaft and avulsion of the lesser trochanter, with callus 
formation, with multiple metallic fragments, and raising a 
question whether there was an avulsion fracture as well.  

An x-ray of the left femur taken in December 1969 disclosed that 
there had been minimal further progressive bony healing over the 
previous month without change in position of alignment of the 
bones.

The STRs further reflect that the Veteran underwent physical 
therapy to increase range of motion in his left hip and left 
knee; and in December 1969 had achieved 80 degrees of flexion, 
normal extension, 25 degrees of internal rotation, and 30 degrees 
of external rotation with his left hip, and 80 degrees of flexion 
and 5 degrees of extension with his left knee.

In November 1969, the Veteran's cast was removed.  In January 
1970, after months of physical therapy, the Veteran was found 
able to bear his full weight.  In February 1970, the Veteran had 
90 to 0 degrees of motion in the knee and was discharged to duty.  
The STRs show that the Veteran was initially treated in a field 
hospital, was then transferred to a military hospital in San 
Francisco, and was then transferred to the military hospital at 
Fort Sill, Oklahoma for extended treatment.  During the course of 
his treatment, he had had 101 days of hospitalization and 69 days 
of leave.     

The April 1970 VA examination report reflected that the Veteran 
complained during the examination of pain in the left thigh and 
knee, numbness in the left leg, and occasional swelling of the 
left leg.  The examination report indicated that, upon physical 
examination, the Veteran had two incisional scars on the left 
leg, one on the inner thigh in the region of the femoral canal 
extending down medially inside the thigh for 10 inches and the 
other in the region of the left anterior superior iliac spine 
extending outward and down the lateral side of the thigh to 
within two inches of the knee.  He had flexion of the thigh to 80 
degrees and normal posterior extension.  He had flexion of the 
knee to 90 degrees and normal extension.  There was no swelling, 
crepitation, or subluxation.   There was some paresthesia of the 
entire left leg, including one-half as much pinprick sensation as 
in the right.  Deep tendon reflexes in the left leg were 
"diminished".  There was normal flexion and extension of both 
ankles, the Veteran could stand on his toes and heels; and his 
back was completely normal.

Accompanying the April 1970 VA examination report were reports 
concerning x-rays taken as part of the examination.  The report 
concerning an x-ray of the proximal femur stated:

[t]here is a large bony defect in the inferior 
intertrochanteric region of the left femur with old 
posterior displaced fracture, considerable exuberant 
callous formation and numerous metal fragments 
surrounding the site from the projectile.  There is 
essentially complete posterior displacement.  The 
alignment is near anatomical.

The report concerning an x-ray of the left knee stated that there 
was minimal generalized osteoporosis, but no localized bony 
defects were noted.

In the May 1970 rating decision, the RO granted service 
connection for residuals of the gunshot wound of the left leg.  
The disability was characterized as a gunshot wound of the left 
leg with compound comminuted fracture of the femur, posterior 
displacement, and limited motion, damage to the sciatic nerve, 
and damage to muscle groups XIII and XIV.  A rating of 40 
percent, effective from February 27, 1970, was assigned under 
Diagnostic Code 5313.  This was the maximum rating authorized by 
Diagnostic Code 5313, which concerns injuries involving muscle 
group XIII, or by Diagnostic Code 5314, which concerns injuries 
involving muscle group XIV.

The Board finds that there was no CUE in the RO's May 1970 
decision with regard to evaluating the Veteran's disabilities.  
As noted above, the RO was free to find, based on the evidence of 
record at the time, that the muscle group injuries were not 
severe.  

Applicable regulations provided that disabilities from residuals 
of muscle injuries were to be evaluated on the basis of factors 
set forth in 38 C.F.R. §§ 4.55 and 4.56, according to what muscle 
groups were involved and whether it was shown that the impairment 
from the injury was slight, moderate, moderately severe, or 
severe. 38 C.F.R. § 4.54 (1970).

These regulations stated the criteria for assigning moderately 
severe disability of the muscles rating, as follows:

Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intramuscular 
cicatrization.

History and complaint.  Service department record or 
other sufficient evidence showing hospitalization 
for prolonged period in service for treatment of 
wound of severe grade.  Record in the file 
consistent complaint of cardinal symptoms of muscle 
wounds.  Evidence of unemployability because of 
inability to keep up to production standard is to be 
considered if present. 

Objective findings:  Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups.  Indications on palpitation of moderate loss 
of deep fascia, or moderate loss of muscle substance 
or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength 
and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

These regulations stated the criteria for assigning severe 
disability of the muscles rating, as follows:

Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or explosive 
effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form. 

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may 
show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  
Soft or flabby muscles in wound area. Muscles do not 
swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or 
of coordinated movements show positive evidence of 
severe impairment of function.  In electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected 
by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there 
is sufficient evidence of severe disability.

The evidence of record in May 1970 was negative for any objective 
findings of extensive ragged, depressed, and adherent scars so 
situated as to indicate wide damage to muscle groups.  Palpation 
did not show moderate or extensive loss of deep fascia or of 
muscle substance.  There was no evidence of soft or flabby 
muscles in the wound area, or evidence that they did not swell or 
harden normally in contraction.  There was no evidence of 
weakness of the left extremity.  The Board notes that the April 
1970 VA examination report noted weakness in the right leg, which 
was previously noted to be residual weakness from polio as an 
infant, but was negative for any weakness in the left leg, which 
was the leg which received the gunshot wound.  There was no 
evidence of atrophy of muscles not included in the track of the 
muscle.  There was evidence of extensive hospitalization of 171 
days (101 in treatment facility, 69 days on leave, 1 day absent 
without leave); however, there was no evidence, in aggravated 
form, of consistent complaints of cardinal symptoms of muscle 
wounds, which were defined as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination 
and uncertainty of movement.  

Moreover, the April 1970 VA examination report reflected that the 
Veteran had flexion of the thigh to 80 degrees and normal 
posterior extension.  He had flexion of the knee to 90 degrees 
and normal extension.  Thus indicting that the Veteran's 
limitation of motion was not was considered severe under DC 5250 
- 5253 or 5256, 5260, or 5261.

The May 1970 rating decision granted an single evaluation of 40 
percent, the highest evaluation possible for a "severe" injury 
to muscle group XIII and XIV.  In assigning a single evaluation, 
the RO was in compliance with 38 C.F.R. § 4.55(a).  In 1970, 
under 38 C.F.R. § 4.55 (a), muscle injuries in the same 
anatomical region, for example, the pelvic girdle and thigh, 
would not be combined, but instead, the rating for the major 
group affected would be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  The evidence of record is consistent with the RO 
finding that the Veteran had one or more muscle group 
disabilities which were moderately severe, and no higher, at the 
time of the May 1970 decision.  In accordance with 38 C.F.R. 
§ 4.55 (a), the Veteran would therefore, be entitled to an 
increase from moderately severe to severe.  

The Board now discusses the Veteran's averment that 38 C.F.R. 
§ 4.55(b) was applicable.  In accordance with 38 C.F.R. 
§ 4.55(b), two or more severe muscle injuries affecting the 
motion (particularly strength of motion) about a single joint may 
be combined but not in combination receive more than the rating 
or ankylosis of that joint at an "intermediate" angle.  The 
provisions of § 4.55(b) require a minimum of two severe muscle 
injuries to be applicable.  As noted above, the RO could 
reasonably find, based on the evidence of record at the time, 
that the Veteran did not have two muscle group injuries rated as 
severe.  Without a finding of two severe rated muscle injuries, 
§ 4.55(b) was not for application. 

The Board concludes that there has been no demonstration that the 
May 1970 rating decision contained the kind of error of fact or 
law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  The Board 
finds that the May 1970 rating decision was reasonably supported 
by the evidence then of record, and the applicable law extant at 
that time.  Hence, there is no basis upon which to find clear and 
unmistakable error in this decision.  The Veteran disagrees with 
how the facts were weighted or evaluated; however, the Court has 
made it clear that a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find CUE. See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  The Board finds that the May 1970 rating decision is 
valid and remains final.  38 U.S.C.A. § 7105 (West 2002).  



June 1973 rating decision

The Veteran's averment of CUE in the June 1973 rating decision is 
based on the same argument as his averment of CUE in the May 1970 
rating decision.  For the reasons noted above, it is also without 
merit. 

In a rating decision in June 1973, the RO continued an evaluation 
of 40 percent for a gunshot wound to the left thigh, with 
compound comminute fracture of femur with posterior displacement 
and limited motion, damaged muscle groups XIII and XIV, with an 
additional notation of periarthritic, traumatic arthritis of the 
left knee noted.   Previously, in an August 1970 RO decision, a 
separate rating for damaged sciatic nerve of the left leg had 
been granted.

At the time that the June 1973 rating decision was reached, the 
RO had before it the Veteran's STRs, the April 1970 VA 
examination report, and a May 1973 VA examination report. 

The report of the May 1973 VA examination showed that the Veteran 
complained during the examination that his left leg and knee hurt 
in the winter and when he would be on his feet for long periods 
of time.  The examination report reflects that upon clinical 
examination, the Veteran had two healed scars on the medial and 
lateral aspects of the thigh, respectively; that the left hip 
exhibited "full range of flexion and extension" but "sharply 
restricted" rotation, especially external rotation, when the hip 
was flexed; that flexion of the left knee was limited to about 
105 degrees; that limitation of the motion of the knee was "the 
restricting factor in his rather awkward method of undressing[,] 
especially getting his boot off and his trousers; that there was 
"a measured one-half inch shortening of the left leg"; that there 
was "abnormal sensation with hypesthesia and some paresthesia" of 
the lateral aspect of the thigh; that there was an area in the 
lateral scar on the thigh that with percussion produced Tinel's 
sign in the distribution of the lateral cutaneous nerve; that 
there was no evidence of neuroma formation in connection with the 
sciatic nerve; that light brushing of the skin of the lateral 
aspect of the calf produced "paresthesia referred to the sole of 
the foot"; that there was "essentially normal strength of flexion 
[and] extension of the [left] hip and knee"; that there was 
"marked weakness of both dorsiflexion and plantar flexion of the 
foot; that there appeared to be a "balanced loss in both motions 
which prevented the development of frank foot drop"; that the 
ankle had lost about 25 percent of normal strength; that the 
Veteran displayed "marked difficulty in coming up on the ball of 
the left foot alone"; and that it was "difficult to make 
comparisons" with the right leg because of polio residuals of the 
right leg.

The May 1973 examination report stated the following diagnoses:

1.	Gunshot wound, left thigh with fracture of 
femur, with one-half inch shortening, with moderate 
involvement of muscle groups 13 and 14, with moderate 
limitation of range of rotation of hip joint.
2.	Periarthritis, traumatic, left knee, with 
limitation of flexion. 
3.	Damaged sciatic nerve, left[,] with weakness of 
dorsi and plantar flexors of the foot and mild 
paresthesia. 
4.	Laceration, partial, lateral cutaneous nerve of 
left thigh with mild paresthesia.

In the June 1973 rating decision, the RO expanded the service-
connected disability to include periarthritic traumatic arthritis 
of the left knee and continued the rating of 40 percent assigned 
in the May 1970 rating decision.  His combined rating was 50 
percent.

Again, the Board finds that the RO could reasonably have found, 
based on the evidence of record at the time, that there were not 
two severe muscle group injuries.  There was no evidence of 
record of prolonged infection, sloughing of soft parts, or 
cicatrization.  The evidence of record did not show objective 
findings of extensive ragged, depressed, and adherent scars so 
situated as to indicate wide damage.  Palpation did not show 
moderate or extensive loss of deep fascia or of muscle substance.  
There was no evidence of soft or flabby muscles in the wound 
area, or evidence that they did not swell or harden normally in 
contraction.  There was no evidence of atrophy.  The May 1973 VA 
examination report reflects that the Veteran had full range of 
flexion and extension of the hip joint, which would be non-
compensable under DCs 5251 and 5252; thus, indicating a less than 
severe disability.  In addition, although the external rotation 
of the hip was sharply restricted, the highest evaluation for an 
impairment of the thigh under DC 5253 would be 20 percent; thus, 
indicating that it was less than severe.  Flexion of the knee was 
105 degrees, which would be noncompensable under DC 5260; thus, 
indicating a less than severe disability.  It was noted that 
there was marked weakness of the foot, and loss of strength of 
the motion of the ankle, with marked difficulty in coming upon 
the ball of the left foot; however, no limitation of motion was 
noted.  

Importantly, the VA examiner diagnosed the Veteran with 
"moderate involvement of muscle groups."  Based on the 
foregoing, the RO could have reasonably weighed the evidence of 
record as indicating that the Veteran did not have two severe 
muscle group injuries, and 38 C.F.R. § 4.55(b) was not for 
application.  As noted above, how the facts were weighed or 
evaluated does not provide a basis to find CUE. See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); see also Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996) and cases cited therein.

The Board concludes that there has been no demonstration that the 
June 1973 rating decision contained the kind of error of fact or 
law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  In view of 
the foregoing, the Board finds that the June 1973 rating decision 
was reasonably supported by the evidence then of record, and the 
applicable law extant at that time.  Hence, there is no basis 
upon which to find clear and unmistakable error in this decision.  
The Board finds that the June 1973 rating decision is valid and 
remains final.  38 U.S.C.A. § 7105 (West 2002).  




ORDER

CUE having not been found in the May 1970 rating decision, the 
appeal is denied.

CUE having not been found in the June 1973 rating decision, the 
appeal is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


